DETAILED ACTION
This office action addresses Applicant’s response filed on 6 October 2022.  Claims 1-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 recite using a machine learning/artificial intelligence (MI/AL) algorithm that iteratively modifies potential designs to meet the user requirements.  However, the specification lacks adequate disclosure of the MI/AL algorithm for performing the modifications.  See MPEP § 2161.01(I) (“original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0268096 to Chuang.
Regarding claim 1, Chuang discloses a method comprising: obtaining behavioral source code defining logic to be performed using at least one logic device (¶21), hardware information associated with the at least one logic device (¶36), and constraints identifying user requirements associated with the at least one logic device (¶19); and
generating a design for the at least one logic device using the behavioral source code, the hardware information, and the constraints, the design enabling the at least one logic device to execute the logic while satisfying the user  requirements (¶19, 21, 36), the design generated using a machine learning/artificial intelligence (ML/ AI) algorithm that iteratively modifies potential designs to meet the user requirements (¶19, 27, 33).
Regarding claim 2, Chuang discloses that the ML/AI algorithm iteratively determines whether a current design for the at least one logic device satisfies the user requirements; and if not, selects at least one mitigation and applies the at least one mitigation to the current design for the at least one logic device in order to generate a new design for the at least one logic device (¶33).
Regarding claim 3, Chuang discloses that the at least one mitigation comprises at least one solution method and the at least one solution method is selected based on knowledge of how the at least one solution method affects the design for the at least one logic device relative to at least one of the user requirements (¶34, 38).
Regarding claim 4, Chuang discloses that the at least one solution method is selected from among multiple solution methods based on a difference between (i) an actual value of a characteristic of the current design for the at least one logic device and (ii) a required value of the characteristic as specified by at least one of the user requirements (¶33, 34).
Claims 8-11 are directed to apparatuses comprising a processor to perform the methods of claims 1-4, and are rejected under the same reasoning.  Chuang discloses an apparatus comprising a processor for performing the claimed methods (Fig. 5).
Claims 15-18 are directed to computer-readable media to perform the methods of claims 1-4, and are rejected under the same reasoning.  Chuang discloses computer-readable media to perform the claimed methods (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of US 10,949,585 to Winefeld.
Regarding claim 5, 12, and 19, Chuang does not appear to explicitly disclose that the user requirements comprise latency, resource, power, and clock frequency requirements.  Winefield discloses these limitations (col. 1, lines 59-61; col. 3, lines 51-60).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Chuang and Winefield, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of generating designs which meet conventional design targets.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.
Chuang discloses a process for generating designs which meet design targets.  Winefield discloses that design targets typically include latency, resource, power, and clock frequency requirements.  The teachings of Winefield are directly applicable to Chuang in the same way, so that Chuang’s process would similarly generate designs that meet the typical requirements of latency, resource, power, and clock frequency.
Claim(s) 6, 7, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of US 2017/0262567 to Vassiliev.
Regarding claims 6 and 13, Chuang does not appear to explicitly disclose vectorizing the behavioral source code.  Vassiliev discloses these limitations (¶95).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Chuang and Vassiliev, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of mapping high level code onto multiple hardware elements.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Chuang discloses a method of generating hardware designs from high-level code.  Vassiliev discloses that high-level code can be partitioned and vectorized in order to generate a hardware design that can implement portions of the code in parallel.  The teachings of Vassiliev are directly applicable to Chuang in the same way, so that Chuang’s high-level code would similarly be partitioned and vectorized in order to generate a parallel-processing design.
Regarding claims 7, 14, and 20, Chuang does not appear to explicitly disclose pre-processing and parallelizing the behavioral source code to prepare the behavioral source code for vectorization.  Vassiliev discloses these limitations (Fig. 11A; ¶63).  Motivation to combine remains consistent with claim 6.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Vassiliev, and further in view of Winefield. 
Regarding claim 21, Chuang discloses that the constraint identify one or more requirements to be applied to the at least one logic device (¶19), but does not appear to explicitly disclose the one or more requirements comprise at least one of: one or more external interfaces, latency, one or more resource limits, power, one or more clock frequencies, an indication whether multiple applications will operate or be executed simultaneously, an indication whether one or more resources are shared, and a priority of requirements.  Winefield discloses these limitations (col. 1, lines 59-61; col. 3, lines 51-60).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Chuang, Vassiliev, and Winefield, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of generating designs which meet conventional design targets.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.
Chuang discloses a process for generating designs which meet design targets.  Winefield discloses that design targets typically include latency, resource, power, and clock frequency requirements.  The teachings of Winefield are directly applicable to Chuang in the same way, so that Chuang’s process would similarly generate designs that meet the typical requirements of latency, resource, power, and clock frequency.

Response to Arguments
Applicant's arguments filed 6 October 2022 have been fully considered but they are not persuasive.
Rejections under § 112
Applicant asserts that the disclosure provides adequate disclosure of the claimed ML/AI algorithm for iteratively modifying potential designs to meet user requirements, citing ¶65-72 of the Specification.  Remarks at 10.  The examiner disagrees.  To be clear, the issue is not disclosure of an iterative algorithm, but rather the ML/AI algorithm for modifying potential designs; Applicant’s assertion that the algorithm disclosed by the Specification “is clearly an iterative process” does not address the ‘ML/AI’ or ‘modifying potential designs’ aspects.  Specifically, the cited disclosure of evaluating a design against requirements, modifying the design if requirements are not met, and repeating until requirements are satisfied, is a common high-level design flow in integrated circuit design, and is performed even without ML/AI.  Thus, pointing out that the Specification discloses steps of comparing design properties to constraints, modifying the design if constraints are not met, and iterating, does not address the issue of whether there is adequate disclosure of the ML/AI algorithm that performs the modifications themselves.
The Specification does not address the ML/AI algorithm that modifies the design; how an ‘ML/AI algorithm’ actually modifies the design in order to meet requirements is largely hand-waved.  Fig. 2 of the Drawings includes “Ontology AI solutions methods & Run-Time Scheduler” 216 as an element connected to the automated design tool, but no detailed explanation of 216 is provided.  Applicant’s purported advance is an automated design tool that uses ML/AI algorithms for iteratively modifying a design to meet constraints.  Disclosure of an iterative process that determines whether a design meets constraints, modifying the design to meet constraints, checking whether the modified design meets constraints, etc. is not sufficient when the actual ML/AI algorithm for performing the modifications is not disclosed.

Rejections under § 102/103
Applicant asserts that Chuang fails to disclose constraints, and instead discloses design targets.  Remarks at 12.  The examiner disagrees.  There is no reasonable basis to distinguish Chuang’s design targets from the claimed constraints.  Applicant asserts that Chuang’s targets do not “define permitted characteristics of a design”, but Chuang’s targets do exactly that; Chuang explicitly states that the designs are iteratively modified “until the one or more electronic architectural models satisfy one or more electronic design targets”.  Similarly, Applicant asserts that “a target value to be satisfied” is not the same as “constraints that identify user requirements”, but a target value to be satisfied is clearly identifies user requirements – the user requirement is a value to be satisfied.  Although different terms are used, there is no substantive technical difference between Chuang’s targets and the claimed constraints.  Furthermore, the absence of technical differences between targets and constraints is art-recognized: see US 2018/0373829 to Mendel, ¶54, “Circuit design specification 302 may include target criteria such as area use, power consumption, delay minimization, clock frequency optimization, or any combination thereof, which may be collectively referred to as constraints.”  Thus, contrary to Applicant’s assertions, there is no reasonable basis to distinguish the claimed constraints from Chuang’s targets.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
27 October 2022




/ARIC LIN/            Examiner, Art Unit 2851     



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851